Citation Nr: 9905997	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  94-06 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for the residuals of a fracture of the navicular bone of the 
left wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel

INTRODUCTION

The veteran had active service from July 1979 to February 
1986 (plus two years and six months prior active service), 
and from January 1990 to April 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which denied the veteran a 
compensable disability rating.  

This matter was before the Board in March 1998, and was 
remanded to the RO for further development.  The case has 
since been returned to the Board for final appellate action.


FINDING OF FACT

The veteran's residuals of a fracture of the navicular bone 
of the left wrist objectively manifest a tender scar. 


CONCLUSION OF LAW

The criteria for an increased (compensable) disability rating 
of 10 percent for the residuals of a fracture of the 
navicular bone of the left wrist have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118, Diagnostic Code 
7804 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

A person who submits a claim for benefits under the laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a).  The United States Court of Veterans 
Appeals (Court) has held that a mere allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased rating is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts that 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.  The 
evidence includes the veteran's service medical records, VA 
physical examinations, VA radiology reports, VA treatment 
records, and the veteran's hearing testimony and written 
statements.  Further, the Board does not know of any 
additional relevant evidence that is available.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.

Service medical records (SMRs) reveal that the veteran 
sustained a fracture of the navicular bone of the left wrist 
in December 1977, which required surgical repair.  Pursuant 
to a July 1986 rating decision, the veteran was granted 
service connection for the residuals of a fracture of the 
navicular bone of the left wrist and assigned a 
noncompensable disability rating.  A February 1995 rating 
decision continued this noncompensable disability rating, 
which has remained in effect ever since.

A June 1998 VA examination report recounted the veteran's 
complaints of stiffness, pain, and discomfort of the left 
wrist.  The examiner stated that he had reviewed the claims 
file and remand prior to conducting the examination.  
Objectively, there was a tender, non-adherent one-inch scar 
on the radial side of the left wrist.  The left wrist did not 
exhibit swelling or deformity.  Range of motion of the left 
wrist showed dorsiflexion to 75 degrees, palmer flexion to 80 
degrees, radial deviation to 20 degrees, and ulnar deviation 
to 35 degrees.  The diagnosis was "[s]tatus post injury to 
the left wrist with tendonitis leading to minor limitation of 
motion.  The examiner further opined that "[t]he service-
connected left wrist condition has resulted in some 
limitation of motion of the left wrist joint.  There is no 
residual of fracture of the navicular bone. Neither is there 
any arthritis."  

Under the laws administered by the VA, disability ratings are 
determined by applying the criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1997).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Although the Board recognizes that the left wrist disorder is 
currently assigned a noncompensable evaluation under 
Diagnostic Code 5215, the code used for evaluation of 
limitation of the wrist, it is clear that the amount of 
limitation of motion described on the June 1998 examination 
does not meet the criteria for a compensable rating under 
this code.  However, the Board is of the opinion that the 
left wrist disability also clearly includes a scar which may 
be appropriately rated under 38 C.F.R. § 4.118, Diagnostic 
Code 7804, which provides for a maximum 10 percent disability 
rating for superficial scars that are tender and painful on 
objective demonstration.  As the June 1998 VA examination 
report revealed there to be a tender one-inch scar on the 
radial side of the left wrist, the Board concludes that a 10 
percent disability rating is warranted as a residual of the 
fracture to the navicular bone of the left wrist, 
particularly in light of the fact that the SMRs show surgery 
was required to repair this fracture.

The Board has also considered rating the veteran's disability 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5214 to 5219, but 
finds a compensable disability rating under these regulations 
is inappropriate because, as alluded to above, the left wrist 
does not exhibit compensable limitation of motion or 
ankylosis.  




In addition, the application of 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003 and 5010 are inappropriate because the most recent 
VA examination specifically stated there was no arthritis 
associated with the residuals of the fracture of the 
navicular bone of the left wrist.  

Further, the Board finds that while 38 C.F.R. §§ 4.40 and 
4.45 are for consideration, there is no objective evidence of 
excessive fatigability, incoordination on use, weakness, or 
painful motion of the left wrist such that a compensable 
disability rating is warranted under these regulations.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

In reaching this decision, the Board has considered the 
history of the veteran's disability, as well as the current 
clinical manifestations and the effect this disability may 
have on the earning capacity of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2.  In addition, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, including the provisions of 
38 C.F.R. § 3.321(b)(1) (1998).  The Board finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
residuals of a fracture of the navicular bone of the left 
wrist have resulted in marked interference with his 
employment or necessitated frequent periods of 
hospitalization.  Therefore, in the absence of such factors, 
the Board finds that criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).





ORDER

Entitlement to a 10 percent disability rating for the 
residuals of a fracture of the navicular bone of the left 
wrist is warranted.



		
	WARREN W. RICE , JR.
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

